On Remand from the Supreme Court

YATES, Judge.
The Alabama Supreme Court has reversed this court’s judgment insofar as it affirmed the trial court’s allocation of the respective ownership interests in the property, and the case has been remanded to this court. See Ex parte Martin, 775 So.2d 202 (Ala.2000). The judgment of the trial court, insofar as it relates to that allocation, is reversed, and the case is remanded. The trial court is directed to enter a judgment consistent with the Supreme Court’s opinion.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED WITH INSTRUCTIONS.
ROBERTSON, P.J., and MONROE, CRAWLEY, and THOMPSON, JJ., concur.